Name: Commission Regulation (EEC) No 2320/88 of 26 July 1988 laying down detailed rules for the application of Council Regulation (EEC) No 4028/86 in regard to projects to locate new markets
 Type: Regulation
 Subject Matter: marketing;  fisheries;  consumption;  economic policy
 Date Published: nan

 No L 202 / 127 . 7 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2320 / 88 of 26 July 1988 laying down detailed rules for the application of Council Regulation (EEC) No 4028 / 86 in regard to projects to locate new markets THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , TITLE 1 Eligible projects Having regard to Council Regulation (EEC ) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ( J ), and in particular Articles 29 (3 ) and 31 (2 ) thereof, Whereas the scope of projects for promoting the consumption of fish products from surplus or underfished species that may be considered for Community financial assistance should be defined ; Whereas the nature of the project costs qualifying for reimbursement should also be defined ; Whereas project applications must contain information enabling the Commission to take a decision thereon and must be presented in standardized form; Article 1 1 . Projects to promote and find new outlets in the Community for fish products from surplus or underfished species , 'species', shall be eligible for consideration for Community financial aid under Article 29 of Regulation (EEC) No 4028 / 86 . Projects may involve :  promotion campaigns ,  consumer surveys ,  consumer pilot tests ,  organization and participation in fairs and exhibitions ,  market studies , sampling ,  sales consultancy and assistance , services to wholesalers and retailers . Projects must be sufficiently large in scale to have a clear impact on consumption . 2 . Projects covered by paragraph 1 must be concerned with products for human consumption . They may involve species subject to quantitative restrictions of which there is temporary oversupply . 3 . The Commission may , however , under Article 31 of Regulation (EEC) No 4028 / 86 grant financial assistance for promotion operations other than those specified in paragraphs 1 and 2 that meet the requirements of Article 29 thereof. Whereas payment application submitted by Member States to the Commission must contain certain information from which it can be ascertained that the expenditure is consonant with the provisions of Regulation (EEC) No 4028 / 86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry , (M OJ No L 376 , 31 . 12 . 1986 , p. 7 . No L 202 / 2 Official Journal of the European Communities 27 . 7 . 88 Article 2 1 . Projects falling within the field of application of Council Regulation (EEC) No 355 / 77 of 15 February 1977 on a common measure to improve the conditions under which agricultural and fishery products are processed and marketed ( x ) are exluded from the scope of Article 1 . 2 . Projects for which Community aid is granted under other Community schemes are excluded from the scope of Article 1 .  the market , the extent of oversupply or the scale of exploitation of the species concerned ,  the quality and cost of the project ,  the experience of the body proposing the project ,  the prospects of success of the project . 2 . The Commission may seek the assistance of specialist market research and advertising agencies and of experts whose independence can be guaranteed . TITLE II Determination of eligible costs TITLE IV Financial and general provisions Article 3 1 . All expenditure , net of reclaimable taxes , required to implement projects covered by Article 1 shall count as expenditure eligible for aid . The emoluments and expenses of persons employed by the body responsible for the project , as indicated in Article 29 (2 ) ( a ) of Regulation (EEC) No 4028 / 86 , and investments in production are , however , excluded . 2 . Only expenditure incurred after the date of recorded receipt of the aid application at the Commission shall be eligible for aid . ¢ Article 6 1 . The aid shall be granted to the public , semi-public or private organizations with ultimate financial responsibility for the project . 2 . Aid payment applications shall be transmitted to the Commission through the competent national authority designated by the Member State for this purpose . They shall be submitted in two copies in the form set out in Annex II to this Regulation . They shall be accompanied by a descriptive report ( intermediary or final ) indicating the completion of the work and the use of funds . The number of payments may not exceed the number of instalments set in the decision to grant aid . Aid payments shall be made through agencies designated for the purpose by the Member State .TITLE III Submission of projects for scrutiny Article 7 The competent authorities shall send to the Commission , within three months of the entry into force of this Regulation , a detailed description of the control methods employed to certify the accuracy of the data contained in the payment requests under Article 6 (2 ). Article 4 1 . Projects submitted to the Commission must contain the particulars specified in Annex 1 and be presented in the form there shown . 2 . Two copies of the applications referred to in paragraph 1 shall be submitted to the Commission . One copy only of supporting and other documents need be presented . 3 . Applications shall be recorded as received at the Commission on the day on which they arrive . Article 8 The beneficiary shall undertake an evaluation of the results of the action undertaken , at the latest on the date indicated in the decision to grant aid . Article 5 1 . In considering applications the Commission shall take into account : Article 9 This Regulation shall enter into force on the third day following its publicatipn in the Official Journal of the European Communities .(!) OJ No L 51 , 23 . 2 . 1977 , p. 1 . Official Journal of the European Communities No L 202 / 327 . 7 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission class="page"> 27 . 7 . 88 Official Journal of the European Communities No L 202 / 5 ANNEX I APPLICATION FOR COMMUNITY AID FOR PROJECTS TO PROMOTE CONSUMPTION OF FISH PRODUCTS FROM SURPLUS OR UNDERFISHED SPECIES Member State : ; Recorded as received on : Project No : ( to be completed by Commission ) I. ADMINISTRATIVE PARTICULARS OF PROJECT ( to be completed by Member State ) Title of project The Member State , represented by ('): (') Give name of competent authority . No L 202 / 6 Official Journal of the European Communities 27 . 7 . 88 Confirms : 1 . that its opinion on the project is favourable ; 2 . that the project is proposed by a public , semi-public or private body representing the fisheries sector in one or more Member States : Name of body 3 . that the project relates to collective measures not oriented to any commercial brand or referring to any country or production region ; 4 . that the recipient is competent to run the project ; 5 . that the national financial contribution will be granted by the following authorities :  central ,  regional / local . . The national contribution will be  a capital subsidy of (in national currency),  an interest rate subsidy or loan at a favourable rate granted by : on the following terms (specify favourable rate and loan duration and / or loan duration and rate and duration of interest rate subsidy and / or duration of any period at grace before redemption): No Amount of subsidized interest rate loan Favourable loan rate Loan duration Interest rate subsidy Duration of interest rate subsidy Duration of period of grace Other type of aid: Equivalent amount in national currency : 6 . The agency responsible for transmission of supporting documents is : Contact department : Responsible official : Telephone No: Telex : 27 . 7 . 88 Official Journal of the European Communities No L 202 / 7 YES NO YES NO YES NO 7. VAT on the project costs is :  totally reclaimable :  partly reclaimable :  not reclaimable :  Comments (); Date : Signature : Stamp of authority class="page"> 27 . 7 . 88 Official Journal of the European Communities No L 202 / 9 Member State : Date of recorded receipt : Project No : .. Title of project : ( to be completed by the Commission ) II . AID APPLICATION PART A (to be completed by recipient) 1 . Recipient : 1.1 . Name or business name of body or company proposing project : 1.2 . Street and number or PO box: 1.3 . Postal code and locality : 1.4 . Telephone number: 1.5 . Telex : 1.6 . Main activity of recipient : 1.7 . Legal form: 1.8 . Date of incorporation (companies only): No L 202 / 10 Official Journal of the European Communities 27 . 7 . 88 2. Recipient's bank or agency through which payments can be made: 2.1 . Name or business name : , Branch or subsidiary: 2.2 . Street and number or PO box: 2.3 . Postal code and locality : 2.4 . Number of recipient's account ('): 3 . General information : 3.1 . Scheduled date of commencement of project ( 2 ): 3.2 . Planned duration : 3.3 . Has the recipient already received Community aid ? If so , give details ( 3 ): ( 1 ) If there are a number of recipients , give the number of a single account opened in their name or in the name of one of the beneficiaries with the agreement of all the beneficiaries . ( 2-) The project may not commence until after the date on which it is received by the Commission as shown on the acknowledgement sent to the recipient . Work may only begin after this date . ( 3 )  Under Title IX (Search for new markets ) of Regulation (EEC) No 4028 / 86 ?  Under another Community promotion scheme?  From another Community fund or financing source? 27. 7 . 88 Official Journal of the European Communities No L 202/ 11 FINANCING OF PROJECT Total cost excluding reclaimable VAT: Cost for which aid is requested: Contribution from Member State : Capital contribution : Reduced interest rate loan (Capital subsidy equivalent): Community aid requested : Recipient's contribution :  own funds:  borrowings :  services in kind and work on own account : Other contributions : The undersigned declare(s ) that he / they has /have at his / their disposal the amount of his / their personal financial contribution to the project . The undersigned authorize(s) the Commission to use the project data for statistical purposes . Date : Signature of recipient(s ): No L 202 / 12 Official Journal of the European Communities 27 . 7 . 88 PART B General description of project : explanatory note (most important) Commission officials will examine each project application by scrutinizing the following documents that must be enclosed with the application for aid . An incomplete application (e.g. without the project summary and /or the Annexes ) will not be considered . ( a ) Part A of the Annex must be correctly completed . (b ) A project summary from which the project can be properly assessed (*), comprising at least :  an introduction ,  clearly defined objectives ( forecasts , targets , strategy etc.),  action advocated , media selected , expected results , tenders submitted ,  planned timetable ,  budget, together with at least three tenders , with properly detailed annual breakdown of the various costs supported by estimates and fee statements and /or documented estimate of costs . This budget shall include the cost of evaluation of the results of the envisaged action . The estimates and other supporting documents must be enclosed with the project application . (c ) Information which permits the Commission to evaluate the professional and financial guarantees offered by the main contractor together with his experience and specialization in the sector . (') Compilation of the summary, although complicated, is essential . A well presented summary covering all aspects of the project is essential if Commission officials are to assess the thinking behind it, its quality , its chances of success and its relevance to the aims of the fisheries policy . 27 . 7 . 88 Official Journal of the European Communities No L 202 / 13 ANNEX II MARKET SEARCH PROJECT CERTIFICATE FOR PAYMENT OF AN AID INSTALMENT FORM la Project No : ...  Title : ; Recipient : , Address : The (!) intermediary authority designated by the national authorities , declares that the documents detailed on the numbered list of accounting documents enclosed (form 3 ) have been examined . IT CAN ACCORDINGLY BE CERTIFIED THAT : 1 . Work commenced on 2 . On (date) the amount of the total costs actually paid was of which the eligible expenditure* net of reclaimable value added tax , came to ( in national currency). 3 . This amount was financed as shown on form 2 enclosed . 4 . The work covered by these documents that has been carried out is as scheduled in the project submitted to the Commission (with the exception of for which explanations are given on form 4 attached). 5 . The national financial contribution and that of the recipient , worked out on the basis of all aid ofwhatever nature , are in accordance , or will be by completion of the work at the latest , with the provisions of Article 30 of Regulation (EEC) No 4028 / 86 . 6 . The recipient undertakes to complete the work by at the latest . 7 . The specific terms set out in the Annex to the Decision granting aid have been respected . 8 . The supporting documents are held by Done at for the competent authority (Signature and stamp) (') Name of intermediary authority . No L 202 / 14 Official Journal of the European Communities 27 . 7 . 88 CERTIFICATE FOR PAYMENT OF BALANCE OR TOTALITY OF AID FORM lb Project No : Title of project : Recipient : Address : The (')&gt; intermediary authority designated by the national authorities , declares that the documents detailed on the numbered list of accounting document enclosed ( form 3 ) have been examined . IT CAN ACCORDINGLY BE CERTIFIED THAT: 1 . Work was begun on 2 . Work was completed on 3 . The amount of the total costs actually paid was , of which the eligible expenditure , net of reclaimable value added tax , came to ( in national currency). 4 . This expenditure was financed as shown on form 2 enclosed . 5 . The breakdown of these costs among the different areas ofwork scheduled is as shown on the list of accounting documents for this payment ajpplication (form 3 ). 6 . It has been found by that the work carried out conforms with that specified in the Commission's decision to grant aid , with the exception of work in the following categories : , the reasons for this are stated on form 4 . 7 . The recipient's and the Member State's financial contributions are in accordance with the provisions of Article 30 of Regulation (EEC) No 4028 / 86 . 8 . The specific terms set out in the Annex to the Decision granting aid have been respected . 9 . The supporting documents examined are held by Done at , on for the competent authority (Signature and stamp ) (') Name of intermediary authority . 27 . 7 . 88 Official Journal of the European Communities No L 202 / 15 CERTIFICATE ANNEX: FINANCING OF EXPENDITURE INCURRED FORM 2 Financing of expenditure incurred up to : Project No : Title : 1 . Contribution from recipient(s):  own capital : ;  services in kind ('):  loans at market rate ( 2 ): 2 . Contribution from Member State :  capital subsidy paid on :  capital subsidy equivalent :  other aid (describe): 3 . Already received from Commission : Total : 4 . The undersigned undertakes to cover with his own funds or with loans taken out on normal market terms ( 2 ) any shortfall resulting from a reduction in the contribution of the Commission and / or the Member State to the project . Date : Signature : ( recipient) Attestation of competent authority Date , signature and stamp : i 1 ) Show basis of calculation . ( 2 ) By loan on normal market terms is meant , any loan without interest rate subsidy . N U M B ER ED LI ST O F A C C O U N T IN G D O C U M E N T S F O R M 3 (p er io d fro m to ) Pr oj ec tN o No L 202 / 16 A cc ou nt in g do cu m en ts (') A m o u n t n o t in cl ud in g re co ve ra bl e V A T M et ho d o f pa ym en t D at e (3 ) Pa ym en ts m ad e: am ou nt w it ho ut de ci m al s, no ti nc lu di ng re co ve ra bl e V A T C at e ­ g o ry N o Su bj ec t Co st as pe r es ti m at e N o D at e Is su ed by Su bj ec t (2 Official Journal of the European Communities (') Al ld oc um en ts re la tin g to th e pr oj ec tf in an ce d m us tb e lis ted . (2 ) M eth od of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh ,4 .O th er (sp ec ify ). (3) Th ed ate to be sh ow n is th at of the ac tua lp ay me nt an d no tt he da te on wh ich ad eb tf all sd ue ,f or ex am ple ,in the ca se of pa ym en tb y ins tal me nts . D at e : A tte sta tio n of co m pe te nt au th or ity : D at e, sig na tu re an d sta m p: Si gn atu re of re ci pi en t: 27. 7 . 88 A N N E X T O T H E C E R T IF IC A T E : E X PL A N A T IO N S FO R D IF FE R E N C E S B E T W E E N W O R K PL A N N E D A N D W O R K C O M P L E T E D F O R M 4 Pr oj ec tN o 27 . 7 . 88 W or k pl an ne d ac co rd in g to or ig in al fil e W or k co m pl et ed R ea so ns fo r di ff er en ce s i1 Co st ex cl ud in g re co ve ra bl e V A T C os te xc lu di ng re co ve ra bl e V A T Br ie fd es cr ip tio n Br ie fd es cr ip tio n Official Journal of the European Communities (M Re lev an ti nv oi ce s att ac he d an d, wh er e ne ce ss ar y, ex ch an ge of co rre sp on de nc e be tw ee n th e M in ist ry an d th e re cip ien t. D at e : A tte sta tio n of co m pe te nt au th or ity : D at e, sig na tu re an d sta m p: Si gn at ur e of re ci pi en t: No L 202 / 17